Kristeel, Inc. v Seaview Dev. Corp. (2018 NY Slip Op 07297)





Kristeel, Inc. v Seaview Dev. Corp.


2018 NY Slip Op 07297


Decided on October 31, 2018


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 31, 2018
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

ALAN D. SCHEINKMAN, P.J.
REINALDO E. RIVERA
ROBERT J. MILLER
HECTOR D. LASALLE, JJ.


2017-00445
 (Index No. 609218/15)

[*1]Kristeel, Inc., respondent, 
vSeaview Development Corp., et al., appellants.


Tarbet & Lester, PLLC, East Hampton, NY (Brian J. Lester of counsel), for appellants.
Pinks, Arbeit & Nemeth, Hauppauge, NY (Teresa A. White of counsel), for respondent.

DECISION & ORDER
In an action, inter alia, to foreclose a mechanic's lien, the defendants appeal from an order of the Supreme Court, Suffolk County (Ralph T. Gazzillo, J.), dated July 19, 2016. The order denied the defendants' motion pursuant to, inter alia, CPLR 3211(a)(7) to dismiss the complaint and to vacate the subject mechanic's lien.
ORDERED that the order is reversed, on the law, with costs, and the defendants' motion to dismiss the complaint and to vacate the subject mechanic's lien is granted.
The order is reversed for the reasons stated in the companion case entitled Kristeel, Inc. v Seaview Dev. Corp. ( _____ AD3d _____ [Appellate Division Docket No. 2016-10061; decided herewith]).
SCHEINKMAN, P.J., RIVERA, MILLER and LASALLE, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court